Citation Nr: 0416382	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  03-33 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
I, due to herbicide exposure.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from April 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  As to these issues, 
review of the claims folder reveals notice from the RO to the 
veteran that complies with VCAA requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  

A VA examiner rendered a diagnosis of Type I diabetes 
mellitus, adult onset, based on the veteran's statement that 
he had such a disability. Neither the Board nor the veteran 
is competent to determine the correct diagnosis or the 
etiology of the veteran's diabetes mellitus. The specific 
nature of the veteran's diabetes mellitus is pertinent to the 
claim as only Type II diabetes mellitus is afforded a 
presumption of service connection under 38 C.F.R. § 3.309(e). 

Because the etiology and nature of the veteran's current 
diabetes mellitus is unclear, the Board finds that there is a 
duty to provide the veteran with an examination that includes 
a determination as to what type of diabetes the veteran has 
and an opinion addressing whether the veteran's current 
condition is related to exposure to herbicides while in 
service.  38 C.F.R. § 3.159(c)(4)(C).  Accordingly, 
additional examination should be undertaken to determine the 
nature and etiology of the veteran's diabetes mellitus.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.

2. The veteran should be afforded a VA 
endocrine examination to determine the 
nature and etiology of his diabetes 
mellitus. The claims folder and a copy of 
this REMAND must be made available to the 
examiner for review. A notation to the 
effect that this record review took place 
should be included in the report. 

The examiner's report should fully set 
forth all current complaints.  All 
appropriate testing should be undertaken 
in connection with this examination. The 
examiner should indicate whether the 
veteran has Type I or Type II diabetes 
mellitus. 

The examiner should also express an 
opinion as to whether it is as likely as 
not that the veteran incurred or 
aggravated his current diabetes due to 
exposure to herbicides while in service.  
The examiner should set forth the reasons 
and basis for all conclusions and all 
opinions expressed should be supported by 
reference to pertinent evidence.  The 
physician should provide a complete 
rationale and basis for all opinions 
offered. If the physician is unable to 
make any determination, he/she should so 
state and indicate the reasons.

3.  Thereafter, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran with a supplemental 
statement of the case and afford 
applicable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


